                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

    DONALD M. WURZBACHER,                          :       Case No. 1:16-cv-325
        Plaintiff,                                 :
                                                   :       Judge Timothy S. Black
    vs.                                            :
                                                   :       Magistrate Judge Stephanie K.
    COMMISSIONER OF SOCIAL                         :       Bowman
    SECURITY,                                      :
        Defendant.                                 :

                           DECISION AND ENTRY
               ADOPTING THE REPORT AND RECOMMENDATION
              OF THE UNITED STATES MAGISTRATE JUDGE (Doc. 22)

          This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Stephanie K. Bowman. Pursuant to such reference, the

Magistrate Judge reviewed the pleadings filed with the Court and, on March 15, 2018,

submitted a Report and Recommendation. (Doc. 22). Plaintiff filed an objection

(“Objection”). (Doc. 23). 1

          As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo all

of the filings in this matter. Upon consideration of the foregoing, the Court does

determine that such Report and Recommendation should be and is hereby adopted in its

entirety and Plaintiff’s Objection is overruled. Accordingly:


1
  Plaintiff’s Objection is not well-taken. The Objection repeats arguments that were already
presented to, and rejected by, the Magistrate Judge and this Court. The Objection does not set
forth any argument that Plaintiff is entitled to “set aside” the Court’s prior judgment, nor does it
set forth any authority for the proposition that Plaintiff is entitled to relief under Rules 59 or 60
of the Federal Rules of Civil Procedure.
        1.   The Report and Recommendation (Doc. 22) is ADOPTED;

        2.   Plaintiff’s Objection (Doc. 23) is OVERRULED; and

        3.   Plaintiff’s motion to set aside judgment (Doc. 21) is DENIED.



        IT IS SO ORDERED.

Date:        10/23/18
                                                        Timothy S. Black
                                                        United States District Judge




                                          2
